Name: 76/430/EEC: Commission Decision of 29 April 1976 amending Decision 72/356/EEC on statistical surveys of milk and milk products
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  processed agricultural produce
 Date Published: 1976-04-30

 Avis juridique important|31976D043076/430/EEC: Commission Decision of 29 April 1976 amending Decision 72/356/EEC on statistical surveys of milk and milk products Official Journal L 114 , 30/04/1976 P. 0001 - 0031 Finnish special edition: Chapter 3 Volume 7 P. 0059 Greek special edition: Chapter 03 Volume 15 P. 0049 Swedish special edition: Chapter 3 Volume 7 P. 0059 Spanish special edition: Chapter 03 Volume 10 P. 0057 Portuguese special edition Chapter 03 Volume 10 P. 0057 ++++ ( 1 ) OJ N L 179 , 7 . 8 . 1972 , P . 2 . ( 2 ) OJ N L 246 , 30 . 10 . 1972 , P . 1 . COMMISSION DECISION OF 29 APRIL 1976 AMENDING DECISION 72/356/EEC ON STATISTICAL SURVEYS OF MILK AND MILK PRODUCTS ( 76/430/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/280/EEC OF 31 JULY 1972 ON THE STATISTICAL SURVEYS TO BE MADE BY MEMBER STATES ON MILK AND MILK PRODUCTS ( 1 ) , AND IN PARTICULAR ARTICLES 3 ( 2 ) AND 6 ( 1 ) THEREOF , WHEREAS , FOLLOWING THE EXPERIENCE MADE DURING THE FIRST TWO YEARS OF IMPLEMENTATION , THE LIST OF MILK PRODUCTS AND THE MODELS OF THE INFORMATION TABLES WHICH APPEAR IN THE ANNEX TO COMMISSION DECISION 72/356/EEC OF 18 OCTOBER 1972 LAYING DOWN IMPLEMENTING PROVISIONS FOR THE STATISTICAL SURVEYS ON MILK AND MILK PRODUCTS ( 2 ) , MUST BE AMENDED IN ORDER TO ENSURE THAT STATISTICS ARE CONTINUOUSLY ADAPTED TO ECONOMIC CONDITIONS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE DECISION OF 18 OCTOBER 1972 IS HEREBY AMENDED TO READ AS FOLLOWS : 1 . IN ANNEX I , THE LIST OF MILK PRODUCTS COVERED BY THE SURVEY IS REPLACED BY THE LIST APPEARING IN ANNEX I TO THIS DECISION ; 2 . IN ANNEX II , THE MODELS OF THE INFORMATION TABLES ARE REPLACED BY THE MODELS APPEARING IN ANNEX II TO THIS DECISION . ARTICLE 2 THE DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 29 APRIL 1976 FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION ANNEXES : SEE O.J . N L 114 OF 30 . 4 . 76